Applicants’ IDS dated 2/3/21 (with the accompanying fee under 37 CFR 1.17(p) has necessitated the following new grounds of rejection over claims 8, 10, 12, 13 and 15 to 19.  Applicants’ amendment has necessitated the following new grounds of rejection over clams 1, 3, 6 and 7.  

Claims 1, 3, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	It is unclear how the polyethylene terephthalate monomer corresponds to the polyethylene terephthalate composition.  That is the skilled artisan would expect a poly-ethylene terephthalate composition to contain polyethylene terephthalate per se, i.e. as a polymer, and not a monomer.  As such it is unclear if this monomer is in addition to polyethylene terephthalate or if this is intended to embraced the polymeric form of PET.  For claim interpretation purposes the Examiner will consider claim 1 as containing poly-meric PET as this is what she believes is intended.  Note for instance that this is what is prepared in claim 8.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Electrical conductivity of poly-(ethylene terephthalate)…” by Paszkiewicz et al. cited in the International Search Report and Written Opinion dated 11/2016 provided in the IDS dated 2/3/21, herein Paszkiewicz et al.
	Paszkiewicz et al. teach poly(ethylene terephthalate) which contain graphene platelets.  See for instance the abstract.  This indicates that graphene levels as low as .05 wt% were prepared.  See also page 8/23 which refers to Figures 3.  This shows the amount of .05 wt%.  Furthermore this teaches that the graphene is present in a single sheet, meet the requirement of the number of layers found in both claims 1 and 3.  In this manner these claims are anticipated.    

Claims 8, 10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over “Electrical conductivity of poly-(ethylene terephthalate)…” by Paszkiewicz et al. cited in the International Search Report and Written Opinion dated 11/2016 provided in the IDS dated 2/3/21, as evidenced by the Sigma-Aldrich product specification sheet for terephthalate acid.
	 Paszkiewicz et al. teach the in-situ polymerization of PET in the presence of graphene.  Again see the abstract as well as the Experimental section on page 3/23.  This process comprises adding graphene platelets to ethanediol, a solvent suitable for producing PET, and sonicating to disperse and exfoliate the graphene.  This meets the first two process steps.  Then an esterification reaction occurs between ethanediol and DMT.  The result is dispersed graphene having a single layer.  This meets the claimed performing an ester interchange reaction.  
	While Paszkiewicz et al. do not specify that the dimethyl terephthalate is powder-ed, please note that the DMT is supplied by Sigma-Aldrich.  The product specification sheet for DMT from Sigma-Aldrich states that it is in powdered form.  As such this limit-ation is met by Paszkiewicz et al.
	This differs from that claimed in that it does not specifically teach a centrifuging and decanting steps.
	On one hand, note that these steps occur to remove larger graphene nanoplate-lets.  If no such larger platelets are present then this step does not appear to be 
	On the other hand note that the skilled artisan would have found it obvious to remove any larger particles in an effort to produce the desired product having graphene as a single layer.  Such removing would have been obvious in an effort to optimize the dispersion and increase the proportion of graphene having a single layer.   Centrifuging is a well-known and common means of separating components.  Thus if not anticipated the skilled artisan would have found such a step obvious.  In this manner the limitations of claims 8 and 10 are rendered obvious by Paszkiewicz et al.
	For claim 12, if not anticipated, the skilled artisan would have found such a limita-tion obvious.  Adjusting the RPM of the centrifuge in an effort to optimally separate the undesired graphene platelets would have been well within routine experimentation for the skilled artisan.  
	
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over “Electrical conductivity of poly-(ethylene terephthalate)…” by Paszkiewicz et al. cited in the International Search Report and Written Opinion dated 11/2016 provided in the IDS dated 2/3/21, as evidenced by the Sigma-Aldrich product specification sheet for terephthalate acid.
	Paszkiewicz et al. teach using a 50 mol% excess of ethanediol under a nitrogen flow.  Adjusting the amount of ethanediol in an effort to adjust the in situ polymerization process would have been well within routine experimentation for the skilled artisan.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (i.e. does not require undue experimentation). 

Claims 16 to 19 are rejected under 35 U.S.C. 103 as being unpatentable over “Electrical conductivity of poly-(ethylene terephthalate)…” by Paszkiewicz et al. cited in the International Search Report and Written Opinion dated 11/2016 provided in the IDS dated 2/3/21, as evidenced by the Sigma-Aldrich product specification sheet for terephthalate acid in view of Charbonneau et al.
	While Paszkiewicz et al. teach antimony trioxide as a polycondensation catalyst (top of page 3/23) they do not teach specific amounts.  
	Charbonneau et al. teach PET prepared using polycondensation catalysts.  As can be seen from column 7, lines 45 to 55, antimony trioxide is a preferred catalyst that can be used in an amount of from 100 to 400 ppm.  
	As such the skilled artisan would have found an amount within this range to be useful and obvious in the polycondensation reaction of Paszkiewicz et al. In this manner a value of 300, as found in claim 17, would have been obvious.
	Paszkiewicz et al. teach zinc acetate as an ester exchange catalyst.  
	Column 7, lines 3 and on, in Charbonneau et al. teach various ester exchange catalysts including zine acetate and manganese acetate as preferred embodiments.  These are used in an amount of from 10 ppm to 100 ppm.  
	It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances.  As such one having ordinary skill in the art would have found the use manganese acetate in an amount of from 10 to 100 ppm as the ester exchange catalyst of Paszkiewicz et al. obvious, with the expectation of obtaining equivalent results.  In this manner the limitation of claim 16 would have been obvious to the skilled artisan.
	Similarly column 7, line 5 to 20, teach that cobalt acetate can be used as an ester interchange catalyst in an equivalent manner to zinc acetate.  From this one having ord-inary skill in the art would have found the use cobalt acetate in an amount of from 10 to 100 ppm as the ester exchange catalyst of Paszkiewicz et al. obvious with the expecta-tion of obtaining equivalent results.  In this manner the limitation of claim 19 is rendered obvious.  While this does not refer to color control a prima facie case 
	For claim 18, please see Charbonneau et al. column 1, lines 32 to 55 which teaches that isophthalic acid is commonly added to PET to give a wider temperature range for blow molding and to decrease the rate of stress induced crystallization.  From this one having ordinary skill in the art would have found the addition of isophthalic acid to the PET of Paszkiewicz et al. obvious in an effort to take advantage of the known benefits and properties thereof, as per the teachings of Paszkiewicz et al.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aksay et al.
	Aksay et al. teach graphene reinforced polyethylene terephthalate.  See the abstract. Also see paragraph 25 which teaches PET as a preferred polymer.  Paragraph 26 teaches that the graphene sheets are single layer sheets, meeting the number of layers between 1 and 7, or 1 and 4.  Paragraph 41 teaches amounts of graphene in the PET that fall within the claimed range of .005% to .1%.  In this manner claims 1 and 3 are anticipated.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Aksay et al.
	Paragraph 33 of Aksay et al. teach a range of surface area values that embrace that claimed.  See for instance that the surface area can be as low as 100 or can be 700 or 800 and all ranges in between.  From this one having ordinary skill in the art would have found a surface area of 120 or 750 to have been obvious.  

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 2/3/21 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
5/3/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765